                             United States District Court
                              Middle District of Florida
                                Jacksonville Division

MARK DAVIS ET AL.,

             Plaintiffs,

V.                                                          NO. 3:17-CV-820-J-34PDB

JULIE JONES ET AL.,

             Defendants.



                                        Order
      On December 6, 2018, the Court heard argument on the defendants’ motions
asking the Court to order psychiatric exams of the plaintiffs and to bifurcate discovery
pending a ruling on the plaintiffs’ motion for class certification, Docs. 63, 66.

      For the reasons stated on the record, the Court denied as moot the motion
asking the Court to order psychiatric exams, Doc. 63, without prejudice to refiling the
motion once the parties determine the dates, times, and places of the exams and
further confer on the issue of the presence of counsel at the exams.

      For the reasons stated on the record, the Court denied the motion to bifurcate
discovery, Doc. 66, to the extent the motion sought to limit discovery to class-
certification issues, without prejudice to raising discovery objections on other
grounds. The Court granted the motion to the extent the Court directed the parties
to conduct discovery in phases. Before a ruling on class certification, any discovery
seeking specific information about an individual (like medical records) is limited to
the eight plaintiffs now named in the complaint.

      The Court vacated the deadlines in the amended case management and
scheduling order, Doc. 54, pending a ruling on the motion to dismiss the amended
complaint and directed the parties to continue discovery, with the goal that
discovery should be “just, speedy, and inexpensive,” see Fed. R. Civ. P. 1. If the motion
to dismiss the amended complaint is denied, Judge Howard will direct the parties to
file a new case management report at that time.

      In light of the relief sought (abolishment of the current policy and the
development of new procedures and standards), the Court encourages the parties to
continue to explore methods of resolving the case other than through traditional
mediation.

      If further discovery disputes arise, the parties may file a motion or call
chambers, (904) 549-1950, to schedule a time to hear argument on the issues.

      Ordered in Jacksonville, Florida, on December 17, 2018.




c:    Counsel of record




                                           2
